Exhibit COMMUNITY BANCORP. AND SUBSIDIARY OFFICER INCENTIVE PLAN 1.Purposes The purpose of the Community Bancorp. and Subsidiary Officer Incentive Plan (the "Plan") is to attract, retain and motivate highly-qualified management employees by providing appropriateperformance-based short-term incentive awards. 2.Definitions The following terms, as used herein, shall have the following meanings: “Additional Bonus Pool” has the meaning set forth in Section 3.02. “Bank” means the Company’s wholly-owned subsidiary, Community National Bank, a national banking association, or any successor financial institution. "Board" means the Board of Directors of the Company. "Bonus" means an annual incentive bonus award grantedpursuant to the Plan, the payment of which shall be contingent upon the attainment of Performance Goals with respect to the applicable Calculation Period. “CalculationPeriod” means (i), with respect to Participants who are Executive Officers, the twelve month period ending on September 30; and (ii) with respect to eligible Participants who are Other Participants, a calendar year. "Code" means the Internal Revenue Code of 1986, as amended from time to time. "Committee" means the Compensation Committee of the Board. "Company" meansCommunity Bancorp., a corporation organized under the laws of the State of Vermont, or any successor corporation. “ESSA” has the meaning set forth in Section 6.07. “Executive Officer Bonus Pool” has the meaning set forth in Section 3.02. “ExecutiveOfficers” and “Executive Officer Participants” mean those executive officers of the Company or the Bank who are designated from time to time by the Board or the Committee as Executive Officer Participants in this Plan. “IDC” means IDC Financial
